DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Petition to participated in the Patent Prosecution Hight (PPH) program and the petition under 37 CFR 1.102(a), filed 22 July 2021 has been GRANTED and acknowledged by the USPTO.  This application will be treated as a SPECIAL throughout prosecution on the merits.  Action on the merits of claims 1-14 follows:
Response to Amendment
Applicant’s first preliminary amendment dated 7-22-2021 amending the claims has been entered and acknowledged.  Applicant’s second preliminary dated September 22, 2021 which amends the specification has been entered and acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2021 and February 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and annotated IDS statements are attached to this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Abstract:
Delete the abstract dated 7-22-2021 and insert the following new abstract on a separate page following the claims—
--Abstract of the Disclosure
	A urea production process which includes and a synthesis section, a recovery section and evaporation section and a finishing section wherein the evaporation section includes a first evaporator and downstream thereof a second evaporator for urea solution.  The second evaporator operates a lower pressure than the first evaporator to provide a urea melt and second vapor, solidifying the urea melt in a finishing section  to provide a solid urea produce and off gas, scrubbing the off gas  followed by condensing to produce a first condensate and second condensate; supplying the first condensate to 
In the Claims:
Claim 12, line 1,  delete “plant” and insert --system--
Claim 13, line 1, delete “plant” and insert –system--
 In the Drawings:
The following changes to the drawings have been approved by the examiner Applicant is required to label Figure 1 as prior art.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach and or suggest a process for producing urea wherein the evaporation section and finishing section is optimized for solid urea production such that the evaporation section includes a first evaporator and downstream thereof a second evaporator for urea solution.  The second evaporator operates a lower pressure than the first evaporator to provide a urea melt and second vapor, solidifying the urea melt in a finishing section  to provide a solid urea produce and off gas, scrubbing the off gas  followed by condensing to produce a first condensate and second condensate; supplying the first condensate to a wastewater treatment section and supply the second condensate to the scrubber wherein the second condensate is used as a scrub liquid in the scrubber.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mennon et al. ‘098 teach a urea production system which includes a synthesis and recirculation recovery section which is in fluid communication with an evaporation section which is in fluid communication with a finish section and includes a gas flow line to a dust scrubbing section.  The evaporation section includes a condensation section however, there is no teaching suggestion or motivation in Mennon et al. that  the evaporation section includes a first evaporator and downstream thereof a second evaporator for urea solution.  The second evaporator operates a lower pressure than the first evaporator to provide a urea melt and second vapor, solidifying the urea melt in a finishing section  to provide a solid urea produce and off gas, scrubbing the off gas  followed by condensing to produce a first condensate and second condensate; supplying the first condensate to a wastewater treatment section and supply the second condensate to the scrubber wherein the second condensate is used as a scrub liquid in the scrubber where the scrubber additionally uses an acid scrub liquid as claimed.  Franzrahe et al. teach a urea production plant and scrubbing system.  Pustjens et al. teach a urea production process and system.  Doherty et al. teach removal of dust in urea finishing.  Scotto et al. teach urea finishing process with acid scrubbing.  Soons et al. teach removal of dust in urea finishing.  Potthoff et al. teach urea granulation process .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771